Mr. Justice Wole
delivered the opinion of the Court.
At the trial the court gave scant credit to the witnesses of the plaintiff, believed the defendant, and rendered judgment for him. The appellants try to convince us that from the testimony of the defendant himself his negligence could be inferred. We do not agree. The defendant testified that as he was passing in his truck, the plaintiff from the sidewalk looked at him several times but gave no sign or signal of an intention to cross immediately. The appellant lays great stress on the fact that the defendant said he knew she intended to cross. Over and over again, both on direct and cross-examination, the witness said the plaintiff, looked at him several times and, from that, he thought she would not cross the street when a vehicle was about to come, or words to that effect. We find no evidence of negligence.
The court held that the proximate cause of the accident was the negligence of the plaintiff in leaving a place of safety to put herself in front of a passing1 vehicle, citing Meléndez v. Alvarez, 35 P.R.R. 316, and other cases.
The judgment will be affirmed.
The Chief Justice and Mr. Justice Texidor took no part in the decision of this case.